DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 3/21/2022 in relation to application 16/473,392.
The instant application claims benefit to provisional application #62/440,163 with a priority date of 12/29/2016.
The Pre-Grant publication # US 20200160739 is published on 5/21/2020
Claim 22 cancelled. Claims 1-21, 23-28 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21, 23-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are of a system, a method, computer product and manufacture (10). Thus falls within one of the four statutory categories (Step 1: YES).
The limitation of educations lessons associated with the code, , as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation are directed to certain method of organization of human activities but for the recitation of generic computer components. Similarly, the limitation of entered code is one of the plurality of codes, permitting the user access into the platform and to the indexed education learning modules, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of arrangement between people for teaching and training purposes under certain restrictive rules. The could be grouped for abstract idea (Step 2A Prong1: Yes).
The independent claims do not include additional elements that are sufficient to be significantly more than the judicial exception because the limitations of “a computer processing device”, “a patient-specific data”, “a communication interface”, “ and “memory storage devices” seems a generic device and nothing more. They are merely use of generic computer applications. No improvement in computer technology observed (Step 2A Prong2: No )
 As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the activities amounts to no more than mere instructions, i.e. “to apply”  the exception using a generic computer component and cannot provide an inventive concept. The claim is not patent eligible (Step 2B: No).
The dependent claims 2-8, 10-15, 17-20 of the instant case, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For instance.
Claims 2-15, 17-20, 23-28 highlights learning modules specific indexed lesson accessed code activation, period of time, registration rules, type of users,  these are merely an involvement of actions generally categorized as insignificant extra pre and post solution activity as that relates to an abstract idea of certain methods of organizing human activities.  The recitations are not improving the functioning of a computer itself that qualify this to be as significantly more They are based on generic computer processing of accessing, analyzing against some standards, output interface and interactive network elements. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20120129139 A1 to Partovi  in view of US Patent Application Publication Number  to US 20140255889 A1  Grimes et al.  (Grimes). 

 Claim 1. Partovi teaches a method of accessing tailored information from a web-based education platform (Para 0008 navigable web-based educational interface) wherein the platform comprises a memory storage device having instructions and a processor in communication with the memory storage device, the processor executes the instructions (Para 0012 memory storage) comprising: 
storing a plurality of indexed learning modules in a memory storage device (Para 0012 education module in memory storage configured to perform searches on patient conditions  materials for analysis with appropriated codes depending on how long the patient had the condition); 
storing a plurality of codes in a memory storage device (Para 0036  stored plurality of codes provide by medical team with an ability to instantly view the full daily medical history of the patient as well as provides code to all communicate securely with the patient via the same messaging system); 
registering a user with the platform and setting a user profile, the registration information and the user profile being stored in a memory storage device  (Para 0010, 0120 user health record set as a user profile has been included in a logged on registered information and may also include discharge codes); receiving a code entered by the user into a user portal to the platform (Para 0121 code entered into a portal include patient medical data received during registration process) ; 
Partovi does not explicitly determine if the entered code is one of the plurality of codes, permitting the user access into the platform and to the indexed education learning modules when the entered code is determined to be from among the plurality of codes.
Grimes, on the other hand, teaches determining if the entered code is one of the plurality of codes permitting the user access into the platform and to the indexed education learning modules when the entered code is determined to be from among the plurality of codes (Fg.6A elements 622,724 Para 0102 connects Internet to an indexed learning modules and assessment system of a user, previously been entered with an after meeting condition from among plurality of authorization codes).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate determining if the entered code is one of the plurality of codes, permitting the user access into the platform and to the indexed education learning modules when the entered code is determined to be from among the plurality of codes taught by Grimes, into the module tailored information system of Partovi, in order to enable a  primary learning and assessment system examine data it has on the user to connects with a indexed learning and assessment system .
and 
Partovi teaches generating an output of a selected subset of the indexed education learning modules based on one of user selection of the subset of the indexed education learning modules, and selection of the subset by a provider who prescribes training to the user (Para 0014 a relationship module configured to maintain relationships between the patient, a medical team, and a patient support community i.e. a selected subset of indexed learning modules with a display page configured to display patient health data).
Partovi further teaches generating user content access metrics relating to a plurality 
of criteria selected from the group consisting of login frequency, lessons accessed and completed, topics accessed and completed, duration and timing of lesson or topic accesses, dwell times and mouse activity when the user is accessing the selected subset of the indexed learning modules: tracking the user’s completion of the selected subset of the indexed learning modules using the registration information, and tracking statistics comprising the generated user content access metrics ( Fig.6 elements 804, 806, 808 personalized patient relevant medical information output PPRMIO; Para 0088 tracking statistics and registration completed; Statistics are tracked after generating PPRMIO with learning module access to relevant user content metrics e.g.  healthcare providers and/or the patient or any member of the support community that have a profile are tracked may be alerted when a patient’s metric informs about a failure in following through on his or her prescribed treatment or tracks that a patient vital signs within a metrics are outside an ideal range): and
determining, for the user, recommendations for other ones of the indexed learning modules by analyzing the user profile information and the tracking statistics indicating progress of the user’s completion of the selected subset of the indexed learning modules ( Para 0036 subset selection of learning modules indexed).
Claim 2. Partovi teaches the method of claim 1, wherein the learning modules comprise any of video, multimedia, and print materials  (Para 0126 educational content includes  articles, videos etc.).Claim 3. Partovi teaches the method of claim 1, wherein the user is a patient and the provider are a healthcare provider (HCP), the indexed learning modules are divided by different lessons relating to different aspects or stages of medical injection, and each lesson has plural topics, and the HCP selects the subset based on patient data related to medical condition management (Para 0036 healthcare provider selection based on symptoms from patient learning modules monitoring medical management; Learning modules are generally indexed accordingly).Claim 4. Partovi teaches the method of claim 3, further comprising generating user metrics relating to a plurality of criteria selected from the group consisting of login frequency, lessons accessed and completed, topics accessed and completed, duration and timing of lesson or topic accesses, dwell times and mouse activity during lesson or topic accesses; wherein the HCP prescribes different ones of the lessons and topics based on the user metrics (Para 0110, 0113 metric include criteria, logging on, timing etc.; Para 0034,0085, 0104 information includes healthcare topics  accessed, mouse click, calendar timings, prescribed time period etc.).

Claim 5. Partovi teaches the method of claim 3, wherein receiving a code comprises the user getting a code from an injection product or from a healthcare provider (HCP) and entering it into a user interface screen of the platform (Para 0144 input field configured to receive updated medical data from the patient) .Claim 6. Partovi teaches the method of claim 1, wherein registering comprises setting a user profile (Para 0120 Patient registration process includes providing identifying information about the patient, contact information for the profile) .Claim 7. Partovi teaches the method of claim 6, wherein the registering comprises a user granting the provider access to the user profile (Para 0120 patient may be registered by a care provider, doctor i.e. health care provider who can access the profile).

Claim 12. Partovi teaches the method of claim 1, the instructions further comprising 
generating user metrics relating to a plurality of criteria selected from the group consisting of login frequency, lessons accessed and completed, topics accessed and completed, duration and timing of lesson or topic accesses, dwell times and mouse activity during lesson or topic accesses (Para 0034 time period, topic accessed (Para 0110, 0113 metric include criteria for logging in, timing of lessons accessed and completed, etc.) ; 
storing patient data related to medical condition management (Para 0003 medical management ); 
providing payers access to the user content access metrics and patient data (Para 0068 service for billing information); rewarding at least one of a patient and healthcare provider with incentives to encourage the patient consumption of the indexed education learning modules (Para 0039 rewarding for medical education via indexing modules).
and analyzing the user profile information and progress of the user’s completion of the selected subset of the indexed learning modules and determining a reward for the patient and/or the provider (Fig.5 elements 506,,510, 516 profile, inspirational modules and rewards;  Para 0103 patient dashboard may be communicated to a device via one of the described interface modules to enter code selection). Claim 13. Partovi teaches the method of claim 1, the instructions further comprising operating  to display content regarding the platform Para 0048 Power PC platform); wirelessly coupling the display device with a mobile phone and transmitting stored content in the display device to the mobile phone ( Para 0108 wireless access to server) ; and playing the stored content from the display device on the mobile phone (Para 0117 phone support).
Partovi does not explicitly determine an energy harvesting device. Grimes, however, teaches energy harvesting device (Para 0126 A smart power sync interface with auto software integrated Bluetooth technology connecting internal database to interface with just about any current MP3 player or Bluetooth.RTM. cell). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate energy harvesting device as taught by Grimes, into the module tailored display of Partovi, in order to synchronize additional ranged of features and length of period  for a display. 

Claim 14. Partovi teaches the method of claim 13, the instructions further comprising providing the mobile phone with a graphical user interface (GUI) to the platform (Para 0117 mobile applications) ; generating a GUI screen with a field in which to enter the code Fig.5 element 502, 503 GUI screens with input field for code); and playing back selected ones of the subset of the indexed education learning modules via the mobile phone only after the code is entered (Para 0092 patient dashboard may be communicated to a device via one of the described interface modules to enter code selection).Claim 15. Partovi teaches the method of claim 14, the instructions further comprising placing the energy harvesting display device on a product (Para 0048 Power PC module), wherein the product has a unique code stored in the energy harvesting display device; and performing at least one of displaying the code for the user to manually enter into the field, and automatically filling the field with the code by the energy harvesting display device (Para 0123 medical information filled in an automatic fashion).
Claims 8-11, 16-21, 23-25,27,28 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20120129139 A1 to Partovi  in view of US Patent Application Publication Number  to US 20140255889 A1  Grimes et al.  (Grimes) and further in view of  US 20070233604 A1 Larson et al. (Larson). 
Claim 8. Partovi in combination with Grimes teaches the method of claim 1, the instructions further comprising: activating a code after it is entered into the platform for a selected period of time (Partovi: Para 0034 instruction code for prescribed time period; Grimes Para 0022, 0063 written code to register, lock and unlock) ) and provide the user with unlimited access to the indexed education learning modules during the selected period of time (Par 0032 access to variety of lesson and stages based on timeline module). Partovi  in combination does not explicitly provide  indication of expiring the code after the selected period of time has elapsed; and denying the user access to the indexed education learning modules after the code has expired.
Larson, on the other hand, teaches expiration of the time period, deactivating the code, and configuring the database to prevent the output of any of the indexed learning modules to the user device until another one of the plurality of codes is inputted by the user and determined to not be activated (Para 0104 associated activation codes expire i.e. deactivated after a specified time period is expired or number of module transaction indexed or finishes; Configuration implemented to reactivate  a plurality of code upon renewal of  registration request and payment from the end user for another period to index learning modules until for a next lease period or for plurality of codes up to an activation levels).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a response to expiration of time period, deactivating the code, and configuring the database to prevent the output of any of the indexed learning modules to the user device until another one of the plurality of codes is inputted by the user and determined to not be activated taught by Larson, into the module tailored information system of Partovi, in order to provide a  timely, pertinent information to help the patient understand the scope of the disease and the treatment options to empower the patient to make the right treatment choices.
Claim 9. Partovi teaches the method of claim 8, further comprising obtaining a second code; and entering the second code into the platform portal to gain permission to access to the indexed education learning modules again for a selected period of time (Para 0029 code dimension access to variety of models ) .
	Partovi in combination does not teaches entering of  second code on expiration of a first one. Larson, on the other hand, teaches expiration of claim is very specific to second access gaining based on the code expiration  (Para 0108 when an associated activation codes expire after a specified time period or number of transactions. Depending on renewal request the system receives a new registration request and payment from the end user for another lease period a new activation code is provided).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a response to expiration of time period, deactivating the code, and configuring the database to prevent the output of any of the indexed learning modules to the user device until another one of the plurality of codes is inputted by the user and determined to not be activated taught by Larson, into the module tailored information system of Partovi, in order to provide a  timely, pertinent information to help the patient understand the scope of the disease and the treatment options to empower the patient to make the right treatment choices.
Claim 10. Partovi teaches the method of claim 9, wherein the learning modules are divided by different lessons relating to different aspects or stages of medical injection, and each lesson has plural topics, and instructions further comprising (Para 0110, 0113 metric include criteria, logging on, timing etc.); a healthcare provider (HCP) reviewing the user content access metrics generated during the respective selected time periods related to the code and second code and prescribing different ones of the lessons and topics based on the user metrics (Para 0133 differing sleep apnea cases and related second code based on different questionnaire are analyzed by the health care system to provide  results; HCP could be the healthcare provider).Claim 11. Partovi teaches the method of claim 10, wherein the HCP prescribes different ones of the lessons and topics based on patient data related to medical condition management (Para 0029 lessons and topics based on patients’ condition of historical records and diagnostic codes)
Claim 16. Partovi teaches a method of claim 1, the instruction further comprising (Para 0008 navigable web-based educational interface instructions) comprising:  
a plurality of indexed learning modules in a database, the learning modules comprising respective educational content (Para 0012 education module in memory storage configured to perform searches on patient conditions  for analysis with appropriated codes depending on how long the patient had the condition);
Partovi does not explicitly determine if the entered code is one of the plurality of codes, permitting/restricting user access into the platform and to the indexed education learning modules when the entered code is determined to be from among the plurality of codes.
Grimes, on the other hand, teaches determining if the entered code is one of the plurality of codes permitting the user access into the platform and to the indexed education learning modules when the entered code is determined to be from among the plurality of codes (Fg.6A elements 622,724 Para 0102 connects Internet to an indexed learning modules and assessment system of a user, previously been entered with an after meeting condition from among plurality of authorization codes).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate determining if the entered code is one of the plurality of codes, permitting the user access into the platform and to the indexed education learning modules when the entered code is determined to be from among the plurality of codes taught by Grimes, into the module tailored information system of Partovi, in order to enable a  primary learning and assessment system examine data it has on the user to connects with a indexed learning and assessment system
receiving a first signal indicative of a user registration with the platform and, in response to the first signal, generating a user profile for that user comprising at least user identification and storing the user profile in the database (Fig.6 elements 804, 806 signal for registration and obtaining of user patient medical profile) ; 
receiving a second signal indicative of a code inputted by the user (Para 0126 selective educational content) ; in response to the second signal, determining if the code inputted by the user is from among the plurality of codes and is not activated for another user (Para 0126  patient relevant medical information output is generated i.e. PPRMIO code generated from other modules are stored specific to one and not another user when generated such as for weight of a patient); 
when the code inputted by the user is determined to be, generating and storing information in the database indicative of association of the code with the user, and configuring the database  (Partovi: Para 0127, 0144  allow actors to securely communicate, store and support generated for specific customized patient code associated with a specific user health record personalized patient for weight related medical information output i.e.in  PPRMIO); 
Partovi does not explicitly determine code inputted by the user is determined to be from among the plurality of codes and not activated for another user, generating and storing information in the database indicative of association of the code with the user, and configuring the database to prevent the association of that code with a different user .
Grimes, on the other hand, teaches code inputted by the user is determined to be from among the plurality of codes and not activated for another user, generating and storing information in the database indicative of association of the code with the user, and configuring the database to prevent the association of that code with a different user  (Para 0056 number of security options exist in device operating system to block and unblock electronic transmissions from a computing device in order to for example protect the device from being used inappropriately).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate code inputted by the user is determined to be from among the plurality of codes and not activated for another user, generating and storing information in the database indicative of association of the code with the user, and configuring the database to prevent the association of that code with a different user as taught by Grimes, into the index lesson module of Partovi, in order to enable one user and disable a second different user from not associated with a module. 
activating the code for that user for a selected time period (Para 0113 code activated for a selected time period to inspire a patient) ; transmitting a third signal indicative of a selected subset of the indexed learning modules for display to the user on a user device, the selected subset of the indexed learning modules based on one of user selection of the subset of the indexed learning modules and selection of the subset by a provider who prescribes training to the user (Para 0146 ordering and re-ordering i.e. indexing of patient learning modules are presented) ; 
receiving a fourth signal indicative of at least one of the selected subset of the indexed learning modules being identified by the user for display on the user device and, in response to the fourth signal, outputting the identified learning module to the user device (Para 0014 a relationship module configured to maintain relationships between the patient, a medical team, and a patient support community i.e. selected subset of indexed learning modules with a display page configured to display patient health data ); and 
Partovi does not explicitly teaches any expiration of the time period, deactivating the code, and configuring the database to prevent the output of any of the indexed learning modules to the user device until another one of the plurality of codes is inputted by the user and determined to not be activated.
Larson, on the other hand, teaches expiration of the time period, deactivating the code, and configuring the database to prevent the output of any of the indexed learning modules to the user device until another one of the plurality of codes is inputted by the user and determined to not be activated (Para 0104 associated activation codes expire i.e. deactivated after a specified time period is expired or number of module transaction indexed or finishes; Configuration implemented to reactivate  a plurality of code upon renewal of  registration request and payment from the end user for another period to index learning modules until for a next lease period or for plurality of codes up to an activation levels).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a response to expiration of time period, deactivating the code, and configuring the database to prevent the output of any of the indexed learning modules to the user device until another one of the plurality of codes is inputted by the user and determined to not be activated taught by Larson, into the module tailored information system of Partovi, in order to provide a  timely, pertinent information to help the patient understand the scope of the disease and the treatment options to empower the patient to make the right treatment choices.

Claim 17. Partovi teaches the method of claim 16, wherein the learning modules are divided by different lessons and each lesson has plural topics, the instructions further comprising (a platform obtaining user metrics relating to a plurality of criteria selected from the group consisting of user login frequency to the platform, lessons accessed and completed, topics accessed and completed, duration and timing of lesson or topic accesses, dwell times and mouse activity during lesson or topic accesses); 
receiving a fifth signal indicative of different ones of the lessons and topics prescribed by the provider based on the user metrics (Partovi: Para 0085, 0104 information includes healthcare topics  accessed, mouse activity, calendar timings etc. and lesson indicative signals to the patient based on user metrics as has been addressed in other claims above).Claim 18. Partovi teaches the method of claim 16, wherein the learning modules are divided by different lessons and each lesson has plural topics, further comprising ( a platform obtaining user metrics relating to a plurality of criteria selected from the group consisting of user login frequency to the platform, lessons accessed and completed, topics accessed and completed, duration and timing of lesson or topic accesses, dwell times and mouse activity during lesson or topic accesses (Para 0085, 0104 learning module information includes healthcare topics  accessed, mouse activity, calendar timings etc.; curriculum developed and organized in a particular sequential indexing for presentation to a user))
analyzing the user metrics to prescribe different ones of the lessons and topics to the user based on the user metrics (Para 0034 time period, topic accessed; Para 0110, 0113 metric include criteria for logging in, timing of lessons accessed and completed etc. .)Claim 19. Partovi teaches the method of claim 16, the instructions further comprising: receiving a fifth signal indicative of the user granting a provider access to the user profile (Para 0144 PSC Profile Info) ; receiving a sixth signal indicative of a provider registration with the platform (Para 0120 registration)  and, in response to the seventh signal, providing the provider with access to the user profile in the database ( Para 0124 access to  profile) ; transmitting an seventh signal to the provider to display on a provider device the plurality of indexed learning modules; receiving an eighth signal indicative of a provider-selected subset of the plurality of indexed learning modules and storing them as a prescribed subset of the plurality of indexed learning modules in the user profile ( Para 0126 curriculum of the learning module is organized in a particular sequence for indexed presentation to a userClaim 20. Partovi teaches the method of claim 19, the instructions further comprising: analyzing at least one of the user profile, and user metrics relating to a plurality of criteria selected from the group consisting of user login frequency to the platform, learning modules accessed and completed by the user, duration and timing of learning module accesses, dwell times and mouse activity during learning module accesses Para 0034,0085, 0104 information includes healthcare topics  accessed, mouse click, calendar timings, prescribed time period etc.),  and generating a prescribed subset of the plurality of indexed learning modules when designated criteria in at least one of the user profile and the user metrics are satisfied (Partovi: Para 0085, 0104 information includes healthcare topics  accessed, mouse activity, calendar timings etc.).
Claim 21  Partovi in combination with Grimes teaches a web-based education platform connected to least one user device via a communication network, the user device having a user output device and a user input interface (Para 0008 navigable web-based educational interface), the platform comprising: a memory storage device comprising instructions; a plurality of indexed learning modules stored in the memory storage device (Para 0012 education module in memory storage configured to perform searches on patient conditions  for analysis with appropriated codes depending on how long the patient had the condition); a plurality of codes stored in the memory storage device; a graphical user interface (GUI) module configured to generate screens for display on the user output device; at least one processor in communication with the memory storage device and the GUI module, wherein the processor executes the instructions to: restrict access metrics to the learning modules until a code from among the plurality of codes has been received and activated (Para 0110 statistical graph ); receive a first signal indicative of a user registration of the user device with the platform and, in response to the first signal, generate a user profile for that user comprising at least user identification and storing the user profile in the database; receive a second signal indicative of a code inputted by the user via the user input interface; in response to the second signal, determine if the code inputted by the user is from among the plurality of codes and is not activated for another user; when the code inputted by the user is determined to be from among the plurality of codes and not activated for another user, generate and store information in the memory storage device indicative of association of the code with the user, and configure the memory storage device to prevent the association of that code with a different user (Para 0126  patient relevant medical information output is generated i.e. PPRMIO code generated from other modules are stored specific to one and not another user when generated such as for weight of a patient).
activate the code for that user to transmit a third signal indicative of a selected subset of the indexed learning modules for display to the user on a user output device, the selected subset of the indexed learning modules based on one of user selection of the subset of the indexed learning modules and selection of the subset by a provider who prescribes training to the user; 
receive a fourth signal indicative of at least one of the selected subset of the indexed learning modules being identified by the user for display on the user output device and, in response to the fourth signal, output the identified learning module to the user device  (Para 0014 a relationship module configured to maintain relationships between the patient, a medical team, and a patient support community i.e. a selected subset of indexed learning modules with a display page configured to display patient health data); and 
Partovi in combination with Grimes does not explicitly teaches any expiration of the time period, deactivating the code, and configuring the database to prevent the output of any of the indexed learning modules to the user device until another one of the plurality of codes is inputted by the user and determined to not be activated.
Larson, on the other hand, teaches expiration of the time period, deactivating the code, and configuring the database to prevent the output of any of the indexed learning modules to the user device until another one of the plurality of codes is inputted by the user and determined to not be activated, tracking completion, statistics  and recommendations (Para 0104 associated activation codes expire i.e. deactivated after a specified time period is expired or number of module transaction indexed or finishes; Configuration implemented to reactivate  a plurality of code upon renewal of  registration request and payment from the end user for another period to index learning modules until for a next lease period or for plurality of codes up to an activation levels). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a response to expiration of time period, deactivating the code, and configuring the database to prevent the output of any of the indexed learning modules to the user device until another one of the plurality of codes is inputted by the user and determined to not be activated taught by Larson, into the module tailored information system of Partovi, in order to provide a  timely, pertinent information to help the patient understand the scope of the disease and the treatment options to empower the patient to make the right treatment choices.

Claim 23. Partovi teaches the system of claim 21, wherein the processor executes the instructions to store patient data related to medical condition management in the memory storage device and to provide at least one of a healthcare provider device and a medical claims payer device with access to the user metrics and patient data via the platform (Para 0038 payer device incorporated).Claim 24. Partovi teaches the system of claim 23, wherein the medical claims payer device can provide the platform with incentives to users for progress of user’s completing the indexed learning modules and reward criteria for bestowing the incentives to the users, wherein the processor executes the instructions to analyze the user metrics and provide the incentives to the users content access metrics when the reward criteria are met (Para 0067 reward condition codes linked to payer device).Claim 25. Partovi teaches the system of claim 22, further comprising a healthcare provider device configured to receive the user content access metrics with respect to each of a plurality of user devices, to prescribe access to at least a selected one of the indexed learning module for respective ones of the plurality of user devices based on their corresponding user metrics, and to generate and provide prescriptions for the plurality of user devices to the platform, the processor executes the instructions to correlate the prescriptions for the plurality of user devices with registration information for respective user devices to output the prescribed indexed learning modules ( Para 0087 the index learning module and content in the form of PPRMIO executes the instructions to correlate the prescribed information and access from multiple devices) .Claim 27. Partovi teaches the system of claim 21, wherein the processor executes the instructions to activate the access code for a selected period of time after it is entered into the platform portal via the user interface, provide the user device with unlimited access to the indexed learning modules during the selected period of time, retire the access code after the selected period of time has elapsed, and deny the user device access to the indexed learning modules after the access code has expired (Para 0066 access permission can communicate with relationship management module to retire access code for indexed learning modules expiration).Claim 28. Partovi teaches the system of claim 27, further comprising a second product having a second access code, wherein the processor executes the instructions to receive the second access code entered via the user input interface, and provide the user device with access to the indexed learning modules again for a selected period of time until the platform retires the second access code (Para 0029 a second dimension is also tailored so that another access to indexed learning modules are generated).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20120129139 A1 to Partovi in view of US Patent Application Publication Number to US 20140255889 A1  Grimes et al.  (Grimes) further in view of US 20070233604 A1  Larson et al. (Larson) and further in view of   to US 20020132214 A1 to Mattson, Linda A. et al.( Mattson ) .

Claim 26. Partovi teaches the system of claim 21, wherein the learning modules are divided by different lessons relating to different aspects or stages of medical injection  but is not selected from the group consisting of preparing injection device for delivery, selecting injection sites, selecting needle length, detecting lip hypertrophy, caring for injection sites, medication types, injection technique, and storage and disposal of medical injection supplies.
Mattson, however, teaches that the learning modules selected from the group consisting of preparing injection device for delivery, selecting injection sites, selecting needle length, detecting lip hypertrophy, caring for injection sites, medication types, injection technique, and storage and disposal of medical injection supplies (Para 0088, 2771   learner preparation lessons for selection and caring for self-injection of medication). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate preparing injection device for delivery selected from the group consisting of preparing injection device for delivery, selecting injection sites, selecting needle length, detecting lip hypertrophy, caring for injection sites, medication types, injection technique, and storage and disposal of medical injection supplies as taught by Mattson, into the system of Partovi as modified by Larson , in order to provide quick control on parameters of medical injection applications.


Response to Arguments/Remarks
 Applicant's arguments/amendments filed on March 21, 2022 considered.
However, upon further consideration, a new ground(s) of rejection is made in view of further evaluation of the claim elements and  their available support from the instant specification, prior art teachings and the suggestions available to person with ordinary skills in the art.
Applicant’s other definition for stakeholders like health care provider could well be understood to be comprehensive health management system enterprise.
Applicant on page 12-14 indicating that the identification of indexed learning modules, analyzing of user profile, progress of user with tracking of statistics to access content metrics integrating into physical application is respectfully traversed.
Though some of the interaction and activity in the computer portal and module are part of improving managing personal behavior, the interaction and outcome are concepts performed by human organized directives not improving technology. There found no practical and unconventional improvement in computer-related technology. Hence the 35 U.S.C. 101 rejection is maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Z/Examiner, Art Unit 3715
August 13, 2022                                                                                                                                                                                                        
/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715